Exhibit 10.3

[g42421kii001.jpg]

As of January 1, 2007

Mr. Larry Hunter

Dear Larry:

This letter agreement (“Agreement”) provides the terms of your employment with
The DIRECTV Group, Inc. (the “Company”) and replaces the letter agreement
between us dated as of January 1, 2004 (the “Prior Agreement”).

1.                           (a) The Company hereby employs you for a period of
three years commencing as of the date hereof and ending on December 31, 2009
(the “Term”).

(b) If you continue in the employ of the Company after the end of the Term and
an extension of your employment has not been negotiated, your employment shall
be on an at-will basis at the weekly salary rate paid during your last regular
pay period hereunder and shall otherwise be in accordance with this Agreement
and the provisions of such policies of the Company as are then in effect for
comparable executives of the Company.

2.                           (a) For your services hereunder the Company will,
on regular pay dates as then in effect under applicable Company policy, pay you
a base salary at the rate of $750,000 per annum, subject to annual increase
generally commensurate with other senior executives of the Company, with the
actual salary increase for any year to be subject to the approval of the
Compensation Committee of the Board of Directors of the Company (“Committee”) if
required under applicable Company policies.

(b) Subject to approval by the Committee if required under applicable Company
policies, for each calendar year during the Term, (i) an annual target cash
bonus (“Target Bonus”), set as a percentage of your then current salary, will be
established and provided to you in writing prior to the end of the first quarter
of such year, and (ii) you shall receive at the time annual bonuses are paid for
the prior year pursuant to applicable Company policy, payment of your annual
cash bonus based on your Target Bonus for such prior year and your achievement
of certain targets established by the Chief Executive Officer of the Company. 
The Target Bonus shall be appropriate to your position in the Company and
generally commensurate with the target bonus of other senior executives of the
Company, taking into account your role in the Company as compared to such other
senior executives.

(c) Subject to approval by the Committee if required under applicable Company
policies, you shall also receive equity compensation, (e.g., options or
restricted stock units) appropriate to your position in the Company and
generally commensurate with grants to other senior executives of the Company,
taking into account your role in the Company as compared to

2230 East Imperial Hwy EI Segundo, CA 90246 Phone 310.535.5000
A Unit of The DIRECTV Group, Inc.


--------------------------------------------------------------------------------


such other senior executives.  In any event, under current circumstances, your
annual grant of equity compensation is expected to have a fair market value at
least equal to your base salary.

(d) You shall receive vacation and other perquisites and all other benefits
generally commensurate with comparable executives of the Company.

3.                           (a) You shall serve as Executive Vice President
Legal and Human Resources, and General Counsel, reporting directly to the
President and Chief Executive Officer of the Company.

(b) If you are elected a member of the Board of Directors or to any other office
of the Company or any of its affiliates, you agree to serve in such capacity or
capacities without additional compensation, unless additional compensation or
benefits are paid to comparable executives.

(c) You hereby accept such employment and agree to devote your full time and
attention as necessary to fulfill all of the duties of your employment
hereunder.

4.                         (a) Notwithstanding anything to the contrary
contained in paragraph 1 (a) above, this Agreement may be terminated by the
Company for cause if:

(i)                                  you are convicted of, or plead guilty or
nolo contendere to a felony;

(ii)                               you engage in conduct that constitutes
continued willful neglect or willful misconduct in carrying out your duties
under this Agreement, resulting, in either case, in economic harm to or damage
to the reputation of the Company or any of its affiliates; or

(iii)                            you breach any material affirmative or negative
covenant or undertaking hereunder, which breach is not substantially cured
within fifteen days after written notice to you specifying such breach.

If you are terminated for cause, you shall be entitled only to payment of your
base salary and accrued vacation pay (if any) through the date of termination of
your employment for cause.

(b) If your employment is terminated due to death, your estate or beneficiaries,
as the case may be, shall be entitled to:

(i)                                  payment of base salary through the date of
termination;

(ii)                               payment of the pro-rated portion of the
annual bonus that you received for the fiscal year immediately preceding the
date of termination; and

(iii)                            other or additional benefits in accordance with
applicable plans and programs of the Company.

(c) If your employment is terminated due to disability (as defined below), you
shall be entitled to the following (but in no event less than the benefits due
to you under the then


--------------------------------------------------------------------------------


current disability program of the Company):

(i)                                  payment of base salary through the date of
termination;

(ii)                               payment of the pro-rated portion of the
annual bonus that you received for the fiscal year immediately preceding the
date of termination;

(iii)                            until the earlier of the end of such disability
and the end of the Term, continued participation in medical, dental,
hospitalization and life insurance coverage and in all other employee plans and
programs in which you were participating on the date of termination; and

(iv)                           other or additional benefits in accordance with
applicable plans and programs of the Company.

For purposes of this Agreement, “disability” shall mean your inability to
substantially perform your duties and responsibilities under this Agreement for
a period of 120 consecutive days.

(d) If the Company terminates your employment for any reason other than those
defined in paragraphs 4 (a), (b) or (c) above, or if you terminate your
employment by reason of the Company’s breach of paragraph 3 (a) above, then you
shall be entitled to:

(i)                                  payment of your then current base salary
through the date of termination;

(ii)                               payment of your pro-rated Target Bonus for
the calendar year in which your employment is terminated;

(iii)                               payment of an amount equal to one (1) times
your then current base salary and Target Bonus, if your employment is terminated
under this paragraph 4(d) at any time prior to the expiration of the Term;

(iv)                              vesting of equity awards as if you had
remained employed through the end of the calendar year in which your employment
is terminated or, if your employment is terminated in December of a year, for
one additional calendar year, subject to the other terms and conditions of the
applicable equity awards; and

(v)                                 continued participation in Company-sponsored
medical plans in which you were participating on the date of termination,
through either (a) the longer of the end of the Term or 12 months from the date
of termination of your employment, or (b) until you receive coverage through
another employer, whichever first occurs.

Any adverse change in the scope of your job responsibilities or reporting
relationship, in any case without your consent, shall be deemed a constructive
termination of your employment by the Company for purposes of, and upon such
termination of employment (by you or by the Company) you shall be entitled to,


--------------------------------------------------------------------------------


the payments and benefits provided for above.  All payments under this paragraph
4(d) shall be conditioned upon your execution of a release agreement in the
Company’s customary form or otherwise acceptable to the Company.

(e) Notwithstanding anything in this Agreement to the contrary, in the event
that the Company adopts a severance plan applicable to comparable executives
which provides for payments or benefits which are more favorable to executives
than the provisions of this Agreement, then you shall automatically be entitled
to such more favorable payments or benefits, subject to the terms and conditions
of such plan, unless you otherwise agree in writing after adoption of any such
plan.

5.                         (a) You have previously received a copy of the
Company’s Code of Ethics and Business Conduct.  You agree to abide by the
provisions of this Code (as amended and posted on the Company’s website from
time to time) at all times during your employment by the Company.

(b) During the term of your employment and for a period of one year thereafter,
you will not, directly or indirectly, (i) induce or attempt to induce any
managerial, legal, human resources, sales or supervising employee of the Company
or its affiliates to render services to any other person, firm or corporation,
and (ii) engage in any business which competes with the Company or any of its
affiliates and will not directly or indirectly own, manage, operate, join,
control or participate in the ownership, management, operation or control of, or
be employed by, or connected in any manner with any corporation, firm or
business that is so engaged.  The foregoing does not prohibit you from owning
less than five percent (5%) of the outstanding common stock of any company whose
shares are publicly traded.

In consideration of the foregoing agreements, and in addition to any severance
benefits provided to you under this Agreement, if your employment is terminated
by the Company for any reason other than those defined in paragraphs 4(a), (b)
or (c) above, or if you terminate your employment, whether during or after
expiration of the Term, the Company shall pay you an amount equal to the sum of
your base salary and Target Bonus at the date termination of your employment,
less applicable tax withholdings, such payment to be made on the first
anniversary after the date of your employment termination, provided that you
have complied with your obligation set forth above in this paragraph 5(b).

(c) You acknowledge that the relationship between the parties hereto is
exclusively that of employer and employee and that the Company’s obligations to
you are exclusively contractual in nature.  The Company shall be the sole owner
of all the fruits and proceeds of your services hereunder, including, but not
limited to, all ideas, concepts, formats, suggestions, developments,
arrangements, designs, packages, programs, promotions and other intellectual
properties which you may create in connection with and during your term of your
employment hereunder, free and clear of any claims by you (or anyone claiming
under you) of any kind or character whatsoever (other than your right to
compensation hereunder).  You shall, at the request of the Company, execute such
assignments, certificates or other instruments as the Company may from time to
time deem necessary or desirable to evidence, establish, maintain, perfect,
protect, enforce or defend its right, title and interest in or to any such
properties.


--------------------------------------------------------------------------------


(d) All memoranda, notes, records and other documents made or compiled by you,
or made available to you during the term of this Agreement concerning the
business of the Company or it affiliates shall be the Company’s property and
shall be delivered to the Company on the termination of this Agreement or at any
other time on request.  You shall keep in confidence and shall not use for
yourself or others, or divulge to others, any information concerning the
business not publicly available and which is obtained by you as a result of your
employment, including but not limited to, trade secrets or processes and
information deemed by the Company to be proprietary in nature, unless disclosure
is permitted by the Company or required by law.

(e) The Company shall have the right to use your name, biography and likeness in
connection with its business, including in advertising its products and
services, and may grant this right to others, but not for use as a direct
endorsement.

(f) The covenants set forth in sub paragraphs (b), (c) and (d) above shall
survive the termination of this Agreement.

6.                           The services to be furnished by you hereunder and
the rights and privileges granted to the Company by you are of a special,
unique, unusual, extraordinary, and intellectual character which gives them a
peculiar value, the loss of which cannot be reasonably or adequately compensated
in damages in any action or law, and a breach by you of any of the provisions
contained herein will cause the Company irreparable injury and damage.  You
expressly agree that the Company shall be entitled to seek injunctive and other
equitable relief, to prevent a breach of this Agreement by you.  Resort to
equitable relief however, shall not be construed as a waiver of any preceding or
succeeding breach of the same or any other term or provision.  The various
rights and remedies of the Company hereunder shall be construed to be cumulative
and no one of them shall be exclusive to any other or of any other or of any
right or remedy allowed by law.

7.                           In consideration of the making of the Agreement, as
well as of the other consideration stated herein, you expressly agree that (a)
the Company’s Employee Statements and Agreements and Mutual Agreement to
Arbitrate Claims (copies of which you have received and which are incorporated
herein by reference) shall apply to this Agreement; and (b) if you continue in
the employ of the Company after the end of the Term, your employment shall be
at-will and shall otherwise be in accordance with the provisions of this
Agreement and such then existing Company policies as may then be in effect
applicable to comparable executives of the Company.

8.                           This Agreement shall be governed by the laws of the
State of New York applicable to contracts performed entirely therein.

9.                         This Agreement shall inure to the benefit of the
successors and general assigns of the Company and to the benefit of any other
corporation or entity which is a parent, subsidiary or affiliate of the Company
to which this Agreement is assigned, and any other corporation or entity into
which the Company may be merged or with which it may be consolidated.  Except as
herein provided, this Agreement shall be nonassignable.


--------------------------------------------------------------------------------


 

Sincerely,

 

 

 

The DIRECTV Group, Inc.

 

 

 

By:

/s/ Chase Carey

 

 

 

Chase Carey

 

 

President and CEO

 

THE FOREGOING IS AGREED TO:

 

/s/ Larry Hunter

 

Larry Hunter

 

February 8, 2007

 

Date

 


--------------------------------------------------------------------------------